IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 1999-CA-00811-SCT
STEVE McCLINTON
v.
DELTA PRIDE CATFISH, INC., AND PENDLETON DETECTIVES OF MISSISSIPPI,
INC.

DATE OF JUDGMENT:                  03/29/1999
TRIAL JUDGE:                       HON. W. ASHLEY HINES
COURT FROM WHICH                   SUNFLOWER COUNTY CIRCUIT COURT
APPEALED:
ATTORNEY FOR                       GLENN H. WILLIAMS
APPELLANT:
ATTORNEYS FOR                      GERALD LEE KUCIA
APPELLEES:
                                   ROBERT S. ADDISON
                                   JOHN M. BRELAND MICHAEL WAYNE BAXTER
NATURE OF THE CASE:                CIVIL - TORTS - OTHER THAN PERSONAL INJURY AND
                                   PROPERTY DAMAGE
DISPOSITION:                       AFFIRMED - 08/23/2001
MOTION FOR REHEARING
FILED:
MANDATE ISSUED:                    9/13/2001

     BEFORE PITTMAN, C.J., MILLS AND COBB, JJ.

     COBB, JUSTICE, FOR THE COURT:

¶1. Steve McClinton filed suit against his former employer, Delta Pride Catfish, Inc. (Delta Pride), and
Pendleton Detectives of Mississippi, Inc. (Pendleton), alleging malicious prosecution and abuse of process
after Delta Pride brought charges against him for grand larceny based upon Pendleton's investigation.
Additionally, McClinton alleged that Pendleton tortiously interfered with his employment contract with Delta
Pride. The companies filed a motion for summary judgment, and after the motion was briefed and orally
argued, the Sunflower County Circuit Court granted summary judgment in favor of both Delta Pride and
Pendleton.

¶2. Aggrieved by the circuit court judgment, McClinton appealed raising six issues. Finding no reversible
error, we affirm.

                                                  FACTS

¶3. McClinton was an employee of Delta Pride, a company that processes and ships catfish products. Delta
Pride discovered significant shortfalls in its inventory and hired Pendleton to investigate the problem.
Pendleton placed Walter Sims in the plant as an undercover agent on March 29, 1995. Sims was assigned
to work in the shipping department where catfish products are transferred from cold storage to the dock
and then loaded onto trucks. Sims's job, as a "puller", required him to transfer the product from the cold
storage area to the dock. McClinton was employed as a loader, and his responsibility was to transfer the
product from the dock to the trucks. Thus, Sims and McClinton had regular contact at the plant.

¶4. On April 19, 1995, Ernest Smith was scheduled to pick up a load on behalf of his employer, Hardin
Sysco. According to Sims, he was notified of the Hardin Sysco order and brought the order to the dock.
McClinton began loading Smith's truck and told Sims that the product on the dock was short 100 boxes.
Sims brought the additional boxes to the dock, and he then observed McClinton transfer the extra boxes
from the dock into the trailer of Smith's truck. From a distance of just a few feet, Sims observed Smith
giving cash to McClinton. Later that evening, McClinton approached Sims to offer him part of the payment,
which McClinton stated was in the amount of $800. McClinton disputes Sims's version of the events that
transpired that evening.

¶5. Sims reported his observations to Pendleton which in turn notified Delta Pride. After verifying that
inventory was unaccounted for during that time period, Delta Pride contacted the Indianola Police
Department. Chief Kenneth Winter investigated and determined that probable cause existed to make an
arrest. Arrest warrants were issued for McClinton, Smith, and Steve Love, another employee of Delta
Pride whom Sims observed participating in a similar theft. They were taken into custody, and a preliminary
hearing was held on October 3, 1995. McClinton failed to appear, and his case was scheduled to be
presented to the next grand jury on December 12, 1995.

¶6. Sims was subpoenaed to testify before the grand jury, and the subpoena was delivered to Pendleton.
However, Sims was no longer employed there, and Pendleton was unable to locate him in time for the
grand jury appearance. Assistant District Attorney Hallie Gail Bridges chose not to present the case to the
grand jury due to Sims's unavailability to testify. Bridges stated in an affidavit that she believed sufficient
probable cause did exist to seek an indictment and conviction of McClinton. Bridges also stated the case
was never terminated in McClinton's favor, was never nol prosed, and remained, to the best of her
knowledge, in the files of the District Attorney.

                                         STANDARD OF REVIEW

¶7. This Court conducts de novo review of orders granting or denying summary judgment and looks at all
the evidentiary matters before it - - admissions in pleadings, answers to interrogatories, depositions,
affidavits, etc. Aetna Cas. & Sur. Co. v. Berry, 669 So. 2d 56, 70 (Miss. 1996). This Court is governed
by the same standard used by the circuit court under Rule 56(c) of the Mississippi Rules of Civil Procedure.
Cothern v. Vickers, Inc., 759 So. 2d 1241, 1245 (Miss. 2000); Brown v. Credit Ctr., Inc., 444 So.
2d 358, 362 (Miss. 1983). The evidence must be viewed in the light most favorable to the party against
whom the motion has been made. Aetna, 669 So. 2d at 70. If there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law, summary judgment should be granted in the
moving party's favor. Cothern, 759 So. 2d at 1245; Brown, 444 So. 2d at 362. The movant has the
burden of demonstrating that no genuine issue of material fact exists. Id. If there is doubt as to whether a
fact issue exists, it should be resolved in favor of the non-moving party. That is, it is better to err on the side
of denying a motion for summary judgment if a doubt exists as to whether a genuine issue of material fact
exists. Aetna, 669 So. 2d at 70 (citing Ratliff v. Ratliff, 500 So. 2d 981 (Miss. 1986)).

                                                  ANALYSIS
     I. PROBABLE CAUSE.

¶8. The elements of the tort of malicious prosecution are:

     (1) The institution of a proceeding

     (2) by, or at the insistence of the defendant

     (3) the termination of such proceedings in the plaintiff's favor

     (4) malice in instituting the proceedings

     (5) want of probable cause for the proceedings

     (6) the suffering of injury or damage as a result of the prosecution.

Roussel v. Robbins, 688 So. 2d 714, 721 (Miss. 1996). See also Benjamin v. Hooper Elec. Supply
Co., 568 So. 2d 1182, 1188 (Miss. 1990); Parker v. Mississippi Game & Fish Comm'n, 555 So. 2d
725, 728 (Miss. 1989); Royal Oil Co. v. Wells, 500 So. 2d 439, 442 (Miss. 1986). These elements
must be proven by a preponderance of the evidence. Van v. Grand Casinos of Miss., Inc., 724 So. 2d
889, 891 (Miss. 1998).

¶9. The circuit court held that two of the required elements, malice and want of probable cause, had not
been proven by McClinton. McClinton contends the circuit court erred in concluding there was in fact
probable cause because it was unreasonable for Pendleton and Delta Pride to depend on the unsworn
statements of Sims. McClinton points out that the only corroboration of Sims's account was the inventory
shortages which could have conceivably resulted from other causes. Pendleton counters by pointing out that
the burden is on McClinton, as plaintiff, to establish each element of the claim. Harvill v. Tabor, 240 Miss.
750, 753-54,128 So. 2d 863, 864 (1961). See also Enlow v. Tishomingo County, 962 F.2d 501, 512
(5th Cir. 1992); Davis v. Smith, 749 So. 2d 1186, 1187 (Miss. Ct. App. 1999). "When a party opposing
summary judgment on a claim or defense as to which the party will bear the burden of proof at trial, fails to
make a showing sufficient to establish an essential element of the claim or defense, then all other facts are
immaterial and the moving party is entitled to judgment as a matter of law." Wilbourn v. Stennett ,
Wilkinson & Ward, 687 So. 2d 1205, 1214 (Miss. 1996) (quoting Galloway v. Travelers Ins. Co.,
515 So. 2d 678, 683 (Miss. 1987)).

¶10. The burden of proving want of probable cause fell on McClinton. He apparently was unable to present
any evidence, other than his own statements made when he was deposed, that Sims fabricated the report
depended on by Pendleton and Delta Pride for probable cause. In addition, Delta Pride did seek to
authenticate Pendleton's report by verifying an inventory shortage occurred during the relevant time period.

¶11. Probable cause is determined from the facts apparent to the observer when the prosecution is initiated.
Benjamin, 568 So. 2d at 1190 (citing Owens v. Kroger Co., 430 So. 2d 843, 846 (Miss. 1983)).
Probable cause requires both (1) a subjective element - - an honest belief in the guilt of the person accused,
and (2) an objective element - - reasonable grounds for such belief. Benjamin, 568 So. 2d at 1190. The
circuit court noted the reliance on the report by Delta Pride and found that a reasonable employer under the
same circumstances would have had an honest belief in the McClinton's guilt. Additionally, at each level of
the prosecution there was agreement that the case should move forward. Police Chief Winter, Justice Court
Judge Charlotte Buchanan who conducted the preliminary hearing, and the prosecutor, Bridges, all agreed
there was probable cause.

¶12. Additionally, it should be noted that McClinton is unable to establish a third element of this claim as it
concerns Pendleton. There is no evidence in the record that the charges were "instituted by or at the
instance of" Pendleton, as required in the second element. Pendleton provided Sims's report to Delta Pride.
The charges were then initiated by Delta Pride in consultation with the Indianola Police Department.

¶13. It is evident that a fair-minded jury could not conclude that the criminal proceedings were instigated
without probable cause. Consequently, this assignment of error is without merit as to both Delta Pride and
Pendleton.

      II. EVIDENCE IN THE RECORD.

¶14. McClinton contends the circuit court erred in its conclusion that he failed to present any evidence of
fabrication by Sims. On appeal, the only evidence pointed to by McClinton to establish fabrication by Sims
is McClinton's own deposition testimony. Summary judgment would never be possible in a malicious
prosecution case if the plaintiff's testimony alone were a sufficient basis to defeat the motion for summary
judgment since no plaintiff would admit committing the alleged crime. In the absence of any other
corroboration of McClinton's testimony, this assignment of error is without merit.

      III. MALICE.

¶15. Malice, as an element of malicious prosecution, should be construed as follows:

      a term used in an artificial and legal sense. It connotes a prosecution instituted primarily for a purpose
      other than that of bringing an offender to justice. (citations omitted). As such, it refers to the
      defendant's [here Pendleton's and Delta Pride's] objective, not [their] attitude. Malice may be and
      usually is shown by circumstantial evidence. The jury may infer malice from the facts of the case.
      (citations omitted).

Nassar v. Concordia Rod & Gun Club, Inc., 682 So. 2d 1035, 1038 (Miss. 1996)(citing Strong v.
Nicholson, 580 So. 2d 1288, 1293 (Miss. 1991)). See also Benjamin, 568 So. 2d at 1191.

¶16. The definition of malice in regard to tortious interference with an employment contract is similar; an
action done "with the unlawful purpose of causing damage and loss and without right or justifiable cause."
Hollywood Cemetery Ass'n v. Board of Mayor & Selectmen, 760 So. 2d 715, 719 (Miss. 2000); Par
Indus., Inc. v. Target Container Co., 708 So. 2d 44, 48 (Miss. 1998); Cenac v. Murry, 609 So. 2d
1257, 1268-69 (Miss. 1992). For purposes of both these torts, the analysis of malice focuses on the
objective of the defendant who instituted the criminal proceedings.

¶17. The circuit court held that McClinton was unable to demonstrate malice on the part of Pendleton or
Delta Pride in regard to the claim of malicious prosecution or tortious interference with employment. The
circuit court found the objective for the investigation and prosecution was the concern over inventory
shortages. McClinton argues that whether there was malice should have been a question for the jury,
pointing to certain facts he believes would allow the jury to infer malice. However, in responding to a
motion for summary judgment, assertions are not enough to avoid summary judgment, and a non-moving
party may not rest upon allegations or denials in his pleadings. Travis v. Stewart, 680 So. 2d 214, 217
(Miss. 1996). The plaintiff may not defeat a motion for summary judgment simply by making general
allegations of unsupported denials of material fact but must set forth specific facts showing there are issues
for trial. Drummond v. Buckley, 627 So. 2d 264, 267 (Miss. 1993). The circuit court correctly held that
the only motive established for the investigation and subsequent prosecution was the concern over shortages
in inventory, a concern that would be reasonably held and acted upon by any business.

¶18. This assignment of error is without merit.

     IV. ABUSE OF PROCESS.

¶19. The elements of abuse of process are: (1) an illegal and improper perverted use of the process, which
was neither warranted nor authorized by the process; (2) ulterior motive or purpose of a person in
exercising such illegal, perverted, or improper use of process; and (3) resulting damage or injury. Moon v.
Condere Corp., 690 So. 2d 1191, 1197 (Miss. 1997). See also Wilbourn, 687 So. 2d at 1218; State
ex rel. Foster v. Turner, 319 So. 2d 233, 236 (Miss. 1975). McClinton argues the trial court improperly
granted summary judgment on this claim since he advanced two viable theories concerning the alleged
abuse of process.

¶20. First, McClinton theorized that Delta Pride was "cleaning up" old employees and that his arrest was
used as a means to terminate his employment. This theory is a peculiar one since McClinton is only 34 years
old and had only been employed by Delta Pride for seven years. McClinton is unable to provide any
evidence to substantiate his claim except for a letter from Delta Pride's president at that time, Paul
McIntyre, to McClinton's union representative informing him of McClinton's termination (and of the others
who were also implicated). The letter read, "now that these employees are formally charged with grand
larceny, we are officially terminating their employment." It should be noted the purpose of this letter was to
give notice to the union as required under an agreement between Delta Pride and the union. McClinton
argues the fact that he was fired based upon an arrest and not a conviction constituted an illegal purpose
and ulterior motive sufficient to demonstrate abuse of process. However, he fails to cite any authority to
support his argument.

¶21. Secondly, McClinton theorizes that Delta Pride wanted to use his arrest to deter other employees who
might be engaged in or consider becoming engaged in criminal activity at the company. McClinton points to
the fact he was fired so quickly and that he was "unnecessarily paraded through the plant after his arrest as
an example for all other employees to see." McClinton argues this was a perverted and illegal use of the
criminal process on the part of Delta Pride. Again, however, McClinton provides no authority that these
events constituted abuse of process. In fact, it would defy logic to insist that Delta Pride not desire the
arrest of McClinton and the others to serve as a deterrent to criminal activity. The desire for deterrence
surely does not constitute abuse of process. Due to the lack of authority or logic for either of McClinton's
theories, this assignment of error is without merit.

     V. TORTIOUS INTERFERENCE WITH EMPLOYMENT.

¶22. McClinton cites no authority for his contention that the circuit court erred in granting summary
judgment on his claim of tortious interference with employment. Therefore, it is not necessary for this Court
to address it. Nevertheless, we provide the following analysis of his claim of tortious interference with
employment, which was directed only against Pendleton. The four elements of tortious interference with
employment are:
      (1) that the acts were intentional and willful;

      (2) that they were calculated to cause damage to the plaintiffs in their lawful business;

      (3) that they were done with the unlawful purpose of causing damage and loss, without right or
      justifiable cause on the part of the defendant (which constitutes malice); and

      (4) that actual damage and loss resulted.

Hollywood Cemetery Ass'n, 760 So. 2d at 719; Par Indus., Inc., 708 So. 2d at 48; Cenac 609 So. 2d
at 1268-69.

¶23. McClinton argues that the alleged fabrications by Sims, the undercover agent employed by Pendleton,
were willful and were intended to cause unlawful damage and loss to McClinton. Pendleton points out that
its acts were not directed toward any lawful business, but rather toward any unlawful activity that allegedly
took place. As noted above, there was no evidence of fabrication other than the testimony of McClinton
that contradicted the report made by Sims to his employer. This assignment of error is without merit.

      VI. VICARIOUS LIABILITY.

¶24. McClinton argues the circuit court erred in not finding Pendleton and Delta Pride vicariously liable for
the actions of Sims. The circuit court concluded there was no vicarious liability since both Delta Pride and
Pendleton reasonably relied on the reports submitted by Sims. Indeed, McClinton is correct that a
corporate employer may be held liable in a malicious prosecution action under the doctrine of respondeat
superior. Royal Oil Co., 500 So. 2d at 446. However, where an agent commits a malicious act based on
the agent's own personal motive and where the principal does not authorize or ratify the act, the principal is
not vicariously liable. Forrest County Cooperative Ass'n v. McCaffrey, 253 Miss. 486, 176 So. 2d
287, 290 (1965). Thus, even if there were evidence of fabrication by Sims, Pendleton and Delta Pride
would not be vicariously liable in the absence of evidence of authorization or ratification. Therefore, this
assignment of error is without merit.

                                                CONCLUSION

¶25. The circuit court did not err in its grant of summary judgment to Delta Pride and Pendleton on the
claims of malicious prosecution and abuse of process and in favor of Pendleton on the claim of tortious
interference with an employment contract. Therefore, we affirm the judgment of the Sunflower County
Circuit Court.

¶26. AFFIRMED.

      PITTMAN, C.J., SMITH, MILLS AND WALLER, JJ., CONCUR. EASLEY, J.,
      DISSENTS WITHOUT SEPARATE WRITTEN OPINION. BANKS, P.J., CONCURS IN
      PART AND DISSENTS IN PART WITH SEPARATE WRITTEN OPINION JOINED BY
      McRAE, P.J., AND DIAZ, J.

      BANKS, PRESIDING JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶27. While I agree that whether Sims was truthful is of little moment with respect to a malicious prosecution
claim against Delta Pride and that Pendleton did not institute proceedings, Sims's truthfulness is at issue with
regard to the claim against Pendleton for interference with McClinton's employment. Sims was Pendleton's
agent, and Pendleton should be vicariously responsible for his actions. See McLeod v. Dean, 270 F. Supp.
855, 857 (S.D.N.Y. 1967); Kroger Co. v. Warren, 420 S.W.2d 218 (Tex. Civ. App. 1967). In essence,
McClinton's claim is that Sims lied with respect to McClinton. I do not agree that McClinton needs any
"corroboration" in this context. It should be up to the jury to determine from all of the circumstances
whether Sims did in fact lie.

¶28. It follows that I concur in today's decision with respect to Delta Pride and dissent as to its disposition
of the claim against Pendleton.

      McRAE, P.J., AND DIAZ, J., JOIN THIS OPINION.